Citation Nr: 1736801	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-32 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to non-service-connected burial benefits.



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel







INTRODUCTION

The Veteran served on active duty from July 1954 through July 1957.  He died on February [redacted], 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision issued by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.


FINDINGS OF FACT

1.  The Veteran died on February [redacted], 2011 of non-service-connected causes.

2.  The appellant's application for non-service-connected VA burial benefits was received on June 13, 2013.


CONCLUSION OF LAW

The criteria for payment of non-service-connected VA burial benefits are not met.  38 U.S.C.A. §§ 2302-2308 (West 2014); 38 C.F.R. §§ 3.1700, 3.1701, 3.1703, 3.1705 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose certain obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA is not applicable in this case, however, because resolution of the issue on appeal turns strictly on interpretation of controlling statutes and VA regulations.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000); Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

II.  Analysis

A burial allowance is payable under certain circumstances to cover some of a deceased Veteran's burial, funeral, and transportation expenses.  38 U.S.C.A. §§ 2302, 2303; 38 C.F.R. § 3.1700 (2016).  If a Veteran's death is not due to service-connected causes, a sum may be paid to cover the burial and funeral expenses of the deceased Veteran and the expense of preparing the body and transporting it to the place of burial if one of the following conditions is met: (1) the Veteran was in receipt of VA pension or compensation (or but for the receipt of military retired pay the Veteran would have been in receipt of compensation) at the time of death; (2) the Veteran had an original or reopened claim for either benefit pending at the time of death, and certain evidentiary criteria are met; or (3) the Veteran served during a period of war, or was discharged or released from active service for a disability incurred or aggravated in the line of duty, and his or her body is being held by a State, and the body is unclaimed and there are insufficient resources in the Veteran's estate to cover burial and funeral expenses.  38 U.S.C.A. § 2302(a); 38 C.F.R. 
§ 3.1705(b) (2016). 

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the Veteran's body.  38 U.S.C.A. 
§ 2304; 38 C.F.R. § 3.1703(a) (2016).

According to a death certificate in the claims file, the Veteran died on February [redacted], 2011 of various non-service-connected causes.  In her application, the appellant reported that the Veteran's remains were buried or cremated on March [redacted], 2011.  The record shows that the appellant's application for VA burial benefits was received on June 13, 2013, more than two years after the Veteran's remains were buried or cremated.

The appellant does not dispute that her application was untimely.  She argues in her claim submissions and lay statements that she was unaware initially that she was entitled to reimbursement by VA of burial benefits for the Veteran.  She argues further that she was also unaware that the law required her to file her application within a certain time from the date of the Veteran's death.  Citing the fact that her application was untimely only "by a small amount of time," the appellant asserts that under the circumstances she is entitled to VA burial benefits.

The Board is sympathetic to the appellant, but is nonetheless constrained by the law to deny her appeal for VA burial benefits.  In that regard, 38 C.F.R. § 3.1703 states clearly that "VA must receive a claim for the non-service-connected burial allowance no later than 2 years after the burial of the veteran."  38 C.F.R. § 3.1703(b) creates a limited exception to the aforementioned time limit for instances where an application's timeliness was affected because a correction of the character of the veteran's discharge was necessary before the application could be filed.  That exception is not applicable in this case.  Indeed, the controlling laws and regulations provide no exceptions that may be applied to the facts of this case.

The appellant's application for VA burial benefits was untimely and the evidence does not present any facts that trigger a legally recognizable exception to the timeliness requirement under 38 C.F.R. § 3.1703(a).  Therefore, this appeal must be denied as a matter of law.



	(CONTINUED ON NEXT PAGE)
ORDER

Non-service-connected burial benefits are denied.







____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


